Citation Nr: 9911482	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-40 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative duodenal 
ulcer disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for 
postoperative duodenal ulcer disease.  In April 1997, the 
Board remanded the veteran's claim to the RO for further 
development; and the case was returned to the Board in 
February 1999.

The veteran was scheduled to present testimony at a RO 
hearing in November 1996; he later canceled his hearing and 
never requested another. 


FINDING OF FACT

The veteran's postoperative duodenal ulcer disease produces 
no more than mild postgastrectomy syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative duodenal ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Codes 
7304, 7305, 7308, 7348 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1942 to 
October 1945.  A review of his service medical records shows 
that he presented for treatment of gastrointestinal 
difficulties in March 1944 and was diagnosed as having a 
duodenal ulcer.  When he was examined for separation purposes 
in October 1945, no pertinent abnormalities were noted.

By a June 1966 RO decision, service connection for a duodenal 
ulcer (with a history of anemia) was granted and a 20 percent 
rating was assigned. 

In January 1971, the veteran was hospitalized at a VA 
facility for treatment of duodenal ulcer disease.  He 
presented with a history of gastrointestinal bleeding and 
melena.  He underwent surgical treatment, including an 
exploratory laparotomy, bilateral trunkal vagotomy, 
antrectomy, and Billroth I anastomosis.  He was discharged 
from the hospital in February 1971, and it was noted he was 
symptom-free. 

By an April 1971 RO decision, the veteran was given an 
increased rating from 20 to 40 percent for postoperative 
residuals of a gastrectomy with dumping syndrome.  By a May 
1973 RO decision, the veteran's rating was reduced to 20 
percent and has never since been increased.

A VA compensation examination report, dated in January 1981, 
shows that the veteran complained of gas and tightness of the 
stomach.  He also said he had "dumping syndrome," which 
occurred one or two times per week.  He said he was on 
medication.  On objective examination, he had a well-healed, 
upper midline surgical scar.  His abdomen was scaphoid, with 
no tenderness, masses, or fluid.  His bowel sounds were 
active.  An upper gastrointestinal series showed that he had 
a functioning Billroth's I anastomosis with about 1/3 of the 
stomach remaining; there was no evidence of an ulcer; and his 
stomach emptied readily.  The clinical diagnoses included 
residuals of a gastrectomy.

Generally, VA outpatient treatment records dated from 1995 to 
1997 show that the veteran regularly complained of diarrhea 
and dumping syndrome.  The records also show that he 
underwent rigorous treatment for colon cancer, including 
chemotherapy.  

Specifically, when the veteran was hospitalized for treatment 
of non-service-connected colon cancer in April 1995, it was 
noted he had iron deficiency anemia.  It was also noted that 
he had a fungating cecal tumor, which was a source of blood 
loss.  An August 1995 VA record shows that the veteran had 
two episodes of diarrhea, and such was noted as more than his 
usual post-vagotomy.  His weight was listed as 145 pounds.  A 
July 1996 record shows that he had a fair appetite and had 
gained a little weight.  A January 1997 VA record shows that 
his appetite was good and that he weighed 160 1/2 pounds.  A 
record, dated in May 1997, shows that he complained of more 
frequent diarrhea.  He related he had as many as two bowel 
movements per day.  It was noted he continued to have dumping 
syndrome but that use of Imodium helped.  His weight was 
listed as 165 pounds.  Following an examination, the 
assessment was stable peptic ulcer disease, with no signs of 
recurrence.  It was also noted that his use of Tagamet was to 
be continued.  

An August 1997 VA compensation examination report shows that 
the veteran reported he had dumping syndrome since he 
underwent gastrointestinal surgery (in 1971).  He also 
related his dumping syndrome had worsened since he underwent 
treatment for (non-service-connected) colon cancer.  He 
related he sometimes had normal bowel movements for a few 
days and sometimes had two to three bowel movements per day.  
He said he frequently had urgency and occasionally soiled 
himself.  His weight was listed as 159 pounds, and he 
reported his weight was stable.  He said he did not vomit.  
It was noted he was on medication, including Tagamet and 
Xanax.  It was also noted that he sometimes took Imodium.  On 
examination, his abdomen was noted as normal aside from a 
healed scar (which was consistent with a history of a partial 
gastrectomy with a Billroth I reconstruction).  Laboratory 
testing showed a slightly reduced red blood cell count; 
however, anemia was not diagnosed.  The diagnoses included 
status post Billroth I gastrectomy for peptic ulcer disease; 
and X-rays were noted as unnecessary at the time of the 
examination. 

II.  Legal Analysis

The veteran's claim, for an increase in a 20 percent rating 
for postoperative duodenal ulcer disease, is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant to an increased rating claim, as the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As a an initial matter, it is noted that the veteran has 
significant non-service-connected physical conditions, 
including colon and prostate cancer, and related impairment 
may not be considered when rating the service-connected 
postoperative duodenal ulcer disease.  38 C.F.R. § 4.14.

The most prominent manifestation of the veteran's 
postoperative duodenal ulcer disease is postgastrectomy or 
dumping syndrome, and this is rated under 38 C.F.R. § 4.114, 
Code 7308 (postgastrectomy syndrome).  A 20 percent 
evaluation is warranted for mild postgastrectomy syndrome, 
with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate postgastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe postgastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

A review of the claims file shows that the veteran began 
having gastrointestinal problems during his period of service 
in the 1940s.  Years later, in 1971, he underwent surgical 
treatment, which included an exploratory laparotomy, 
bilateral trunkal vagotomy, antrectomy, and Billroth I 
anastomosis.  In the 1990s, he developed non-service-
connected prostate and colon cancer; and he underwent 
treatment of such, including surgery and chemotherapy.  (The 
record suggests that he had numerous side effects as a result 
of undergoing chemotherapy.)  More recent medical evidence 
shows that when he was examined in August 1997, for VA 
compensation purposes, he related he had diarrhea and dumping 
syndrome.  He said his dumping syndrome had increased since 
his treatment for non-service-connected colon cancer.  He 
said he was not vomiting.  It was noted that he weighed 159 
pounds, and a review of other medical evidence on file (as 
well as the veteran's own statements) suggests that his 
weight has been stable for several years.  Laboratory testing 
showed only a slightly low red blood cell count, and the 
examiner made no assessment of anemia.  The clinical 
diagnosis was status post Billroth I gastrectomy for peptic 
ulcer disease. 

In sum, the Board notes that the record suggests that the 
veteran's symptomatology from service-connected postoperative 
duodenal ulcer disease and non-service connected colon and 
prostate cancer overlap.  Nevertheless, even assuming all of 
the veteran's gastrointestinal symptomatology is attributable 
to his service-connected postoperative duodenal ulcer 
disease, such is still not productive of any more than mild 
postgastrectomy syndrome, properly rated 20 percent under 
Code 7308.  There is no evidence which suggests that he has 
moderate postgastrectomy syndrome with diarrhea and weight 
loss which would merit an increased rating to 40 percent.  
Again, it is noted that his weight has remained relatively 
stable over the past few years.  The disability picture more 
nearly approximates the criteria for a 20 percent rating than 
for a 40 percent rating; thus, a 20 percent rating is to be 
assigned.  38 C.F.R. §§ 4.7, 4.114, Code 7308.

The Board also finds that a higher rating under Code 7304 
(gastric ulcers) and Code 7305 (duodenal ulcers) is not in 
order.  These codes provide that a 20 percent rating is 
warranted when there is evidence of moderate ulcers, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is to be 
assigned when the ulcers are moderately severe, with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  There is no 
evidence of record which shows that the veteran has 
moderately severe gastric or duodenal ulcers as required for 
a 40 percent rating.  Rather, the medical records show no 
active ulcers since his 1971 surgery.  38 C.F.R. § 4.114, 
Codes 7304, 7305.

An increased rating under Code 7348 (vagotomy with 
pyloroplasty or gastroenterostomy) also is not warranted 
since there is no evidence of a recurrent ulcer with 
incomplete vagotomy (the criteria for a 20 percent rating), 
let alone a showing of the criteria for a higher rating under 
that code.  38 C.F.R. § 4.114, Code 7348.

Additionally, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board concludes that the veteran's postoperative duodenal 
ulcer disease is most appropriately rated under Code 7308 for 
postgastrectomy syndrome and, for reasons previously 
discussed, a rating higher than 20 percent is not warranted 
under that code.  The preponderance of the evidence is 
against the claim for an increase in a 20 percent rating for 
postoperative peptic ulcer disease.  Thus, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for postoperative duodenal ulcer disease 
is denied. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

